Name: Commission Regulation (EEC) No 3673/90 of 18 December 1990 amending Regulation (EEC) No 693/88 as regards the amounts expressed in Ecu
 Type: Regulation
 Subject Matter: economic conditions;  international trade;  tariff policy
 Date Published: nan

 i No L 356/32 Official Journal of the European Communities 19 . 12. 90 COMMISSION REGULATION (EEC) No 3673/90 of 18 December 1990 amending Regulation (EEC) No 693/88 as regards the amounts expressed in ecu THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, preferences granted by the European Economic Commu ­ nity in respect of certain products from developing coun ­ tries Q, Whereas the measures provides for in this Regulation are in accordance with the opinion of the Committee on Origin,Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1 990 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 (4) thereof, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1 990 in respect of certain textile products origi ­ nating in developing countries (2), and in particular Article 1 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 693/88 is hereby amended as follows : 1 . In Article 7 (2), 'ECU 2590' is replaced by 'ECU 2820'. 2. The footnote to Article 7 (2) is replaced by the follo ­ wing : 'The equivalent in national currencies of the ecu is as follows : Having regard to Council Regulation (EEC) No 3898/88 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain agricultural products originating in developing countries (3), and in particular Article 1 (4) thereof, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries (4) and in particular Article 1 (4) thereof, ECU 1 43,4776 Belgian franc/Luxembourg franc 2,07452 German mark 2,33892 Dutch florin 0,656005 Pound sterling 7,96134 Danish krone 7,06462 French franc 1 545,51 Italian lira 0,774428 Irish pound 169,135 Greek drachma 137,263 Spanish peseta 170,769 Portuguese escudos. Whereas Decision 89/645/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 18 December 1989 applying for 1990 the generalized tariff preferences for certain steel products originating in developing countries (*) provides that the concept of origi ­ nating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common defini ­ tion of the concept of the origin of goods (*) ; whereas the rules to be applied for this purpose should be the same as those laid down for other products ; The amounts in the national currencies which may result from the conversion of the amounts expressed in ecu may be rounded up.' 3 . In the second subparagraph of Article 10 (2), 'ECU 180 ' and 'ECU 515' are replaced by 'ECU 200' and 'ECU 565'. Whereas, to take account of monetary evolution, it is necessary to modify the amounts in ecu in Articles 7 and 10 of Commission Regulation (EEC) No 693/88 of 4 March 1988 on the definition of the concept of origina ­ ting products for the purposes of the application of tariff Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the third day after publication. (') OJ No L 383, 30. 12. 1989, p. 1 . (2) OJ No L 383, 30. 12. 1989, p. 45. (3) OJ No L 383, 30 . 12. 1989, p. 90 . 0 OJ No L 383, 30 . 12. 1989, p. 125. H OJ No L 383, 30 . 12. 1989, p. 128 . Is) OJ No L &lt; 148, 28. 6. 1968, p . 1 . n OJ No L 77, 22. 3. 1988, p. 1 . 19. 12. 90 Official Journal of the European Communities No L 356/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990. For the Commission Christiane SCRIVENER Member of the Commission